Citation Nr: 0507040	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-19 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension secondary to the service-connected disability of 
post-traumatic stress disorder (PTSD.)

2.  Entitlement to service connection for hypertension 
secondary to the service-connected disability of post-
traumatic stress disorder (PTSD.)

3.  Entitlement to service connection for kidney disease, 
also claimed as secondary to hypertension.

4.  Entitlement to service connection for prostate disease, 
also claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1971.

This appeal arises from a March 1998 rating decision by the 
St. Louis, Missouri  Regional Office (RO) of the Department 
of Veterans' Affairs which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension secondary to PTSD.  In addition, 
the RO denied service connection for polycystic kidney 
disease, also claimed as secondary to hypertension; and 
benign prostatic hyperplasia disease. 

The issues of entitlement to service connection for prostate 
disease, also claimed as secondary to hypertension; and 
polycystic kidney disease, also claimed as secondary to 
hypertension, are addressed in the REMAND portion of the 
decision below.  

In recent correspondence from the veteran's representative, 
it was noted that the veteran has moved to New York and it 
was requested that his claims folder be moved to the New 
York, New York RO.  This matter is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  In an unappealed decision dated October 1974, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertension.

2.  The veteran was notified of the decision by letter.  An 
appeal was not perfected.

3.  Evidence received since the RO's October 1974 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran has hypertension which is made worse by his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The RO's October 1974 decision, which denied the 
veteran's claim for entitlement to service connection for 
hypertension, became final.  38 U.S.C.A. § 7104(b) (West 
2002).

2.  New and material evidence has been received since the 
RO's October 1974 decision denying the veteran's claim; thus 
the claim for service connection for hypertension as 
secondary to PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

3.  Hypertension is aggravated by service-connected PTSD. 38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (2001).  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2004).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after 
August 29, 2001.  The appellant's request to reopen his claim 
of entitlement to service connection for the condition in 
issue was submitted before that date and, therefore, the 
amended version of the regulation does not apply.

The most recent and final denial of this claim was the RO's 
decision dated October 1974.  That decision was not appealed 
and it became final.  Therefore, the Board must determine if 
new and material evidence has been submitted since the RO's 
October 1974 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The RO denied the veteran's claim for service 
connection for hypertension because there was no evidence 
that hypertension was related to service.

The evidence in the claims file since the October 1974 
decision includes competent medical opinions indicating that 
hypertension was aggravated by the veteran's service-
connected disability of PTSD.  The Board finds that this 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, the claim is 
reopened.

II. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Furthermore, certain chronic diseases, 
including hypertension, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.

The veteran asserts that his hypertension proximately 
resulted from his service-connected PTSD.  A May 2003 VA 
examination report shows that the veteran has malignant 
arterial hypertension.  In addition, there is competent 
evidence that the veteran's current hypertension was 
aggravated by his service-connected PTSD.  In a May 2000 
letter, the veteran's VA treating Registered Physician 
Assistant wrote that, "a prolonged period of stress related 
to combat could cause an increase of blood pressure" and 
that "PTSD has been shown to cause an elevation of serotonin 
which as an enzyme can cause increased blood pressure."  In 
addition, in May 2003, a VA examiner wrote:

Therefore, my opinion is that the most 
likely cause of this patient's 
hypertension is polycystic kidney, but 
at the same time, his PTSD, due to 
increased anxiety and agitation, 
worsens and causes more problems in 
controlling his arterial hypertension.  
Therefore, his PTSD is as likely as not 
an aggravating factor of his 
hypertension.

In addition to the above opinion, in August 1999, a VA doctor 
wrote, "[the veteran] has hypertension secondary to his 
polycystic kidney disease."  Although both opinions suggest 
that PTSD did not cause the veteran's hypertension, the 
evidence that PTSD aggravates the veteran's hypertension 
disability remains uncontroverted.  Therefore, the Board 
holds that the requirements for a grant of service connection 
for hypertension secondary to PTSD have been met.  

III. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1998 decision that the criteria 
for entitlement to service connection had not been met.  This 
notice also informed the appellant of the reasons and bases 
for the RO's decision.  In April 2003, the veteran received 
notice of VA's duty to assist him with his claim as well as a 
description of what the evidence must show to establish 
service connection.  In addition, the letter informed the 
veteran of VA's duty to assist him by obtaining "records 
from any federal agency" and that VA would make reasonable 
efforts to help him get other evidence necessary to support 
his claims, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Finally, the veteran received statements of the 
case which further described the standard for adjudicating 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, the VCAA letter, and SOCs sent to the appellant 
notified him of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for service connection was made in March 1998.  Technically, 
the Board concedes that the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ 
adjudication.  However, VA subsequently took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case there was no specific 
requirement that the case be returned to the AOJ as though 
the original decision was nullified.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
private medical treatment records, as well as VA records and 
records from the Social Security Administration.  The veteran 
was also afforded a VA examination for the disability at 
issue.  Therefore, a remand for a VA medical opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  The Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hypertension is 
reopened.  

Service connection for hypertension secondary to PTSD is 
granted.  


REMAND

The veteran asserts that he has polycystic kidney disease and 
benign prostate hyperplasia secondary to his hypertension.  
As an initial matter, hypertension was not a service-
connected disability at the time of the RO's previous 
adjudication.  In addition, during his September 2002 
hearing, the veteran testified that he "just went" for a 
prostate biopsy and had a sonogram of his kidneys "two days 
ago" at the Orlando, Florida VAMC.  However, the most recent 
VA treatment records in the claims file are from January 
2001.  Therefore, there are more recent VA treatment records 
which could be relevant the veteran's claim and should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  Moreover, additional medical opinion is 
required concerning the relationship, if any, between the now 
service connected hypertension and the remaining disabilities 
at issue.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Orlando, Florida, and request records of 
the veteran's treatment at that facility 
from January 2001 until the present.  
All records obtained should be 
associated with the claims folder.  

2.  The RO should then make 
arrangements to have the veteran 
undergo an examination in order to 
determine the nature of any 
kidney/prostate disease present.  The 
claims folder should be made available 
to the examiner, who should render an 
opinion as to whether it is at least as 
likely as not (fifty percent 
probability or more) that the now 
service connected hypertension is 
causing kidney and/or prostate disease, 
or if not a direct cause whether it is 
aggravating the kidney and/or prostate 
disease.  The reasons behind the 
opinion should be fully set forth for 
the record.

3.  The RO should then readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice from 
the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


